ORDER
The Disciplinary Review Board having filed its decision with the Court on June 29,1995, recommending that a letter of admonition be issued to WILLIAM E. AGRAIT of NEWARK, who was admitted to the bar of this State in 1984, for violation of RPC 1.15(a) (negligent misappropriation of client trust funds) and RPC 1.15(d) (failure to comply with the recordkeeping requirements of Rule 1:21-6), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.